SUBSCRIPTION AGREEMENT IASO BioMed, Inc. 7315 East Peakview Avenue Centennial, Colorado 80111 Private Placement Units Consisting of One Share of Common Stock and One Warrant i THE SECURITIES DESCRIBED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1THERE ARE FURTHER RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED HEREIN. THE PURCHASE OF SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE INVESTMENT. THIS OFFERING IS BEING MADE ONLY TO ACCREDITED INVESTORS, AS SUCH TERM IS DEFINED IN REGULATION D AS PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SHOULD POTENTIAL INVESTORS REQUIRE ADDITIONAL INFORMATION IN ORDER TO REACH A DECISION REGARDING THE POSSIBLE INVESTMENT, THEY SHOULD CONTACT MR. RICHARD SCHELL AT (303) 912-5327. THE COMMON SHARES OFFERED HEREBY ARE SPECULATIVE AND INVESTMENT IN COMMON SHARES IN IASO BIOMED, INC. (IASO Or The COMPANY) INVOLVES A HIGH DEGREE OF RISK. INVESTORS MUST BE PREPARED TO BEAR THE ECONOMIC RISK OF THEIR INVESTMENT FOR AN INDEFINITE PERIOD, AND BE ABLE TO WITHSTAND A TOTAL LOSS OF THEIR INVESTMENT. THIS SUBSCRIPTION AGREEMENT IS BEING USED BY IASO IN CONNECTION WITH THE PRIVATE PLACEMENT OF COMMON STOCK, (THE "SECURITIES") PURSUANT TO AN EXEMPTION FROM REGISTRATION CONTAINED IN SECTION 4(a)(2) OF THE SECURITIES ACT AND RULE 506(b) THEREUNDER AS WELL AS APPLICABLE STATE AND FOREIGN SECURITIES LAWS. NO GENERAL SOLICITATIONS WILL BE MADE BY THE COMPANY. THIS SUBSCRIPTION AGREEMENT IS SUBMITTED ON A CONFIDENTIAL BASIS FOR THE USE SOLELY IN CONNECTION WITH THE CONSIDERATION OF THE PURCHASE OF THE SECURITIES DESCRIBED HEREIN. THE RECEIPT OF THIS SUBSCRIPTION AGREEMENT CONSTITUTES THE AGREEMENT ON THE PART OF THE RECIPIENT HEREOF AND ITS REPRESENTATIVES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION CONTAINED HEREIN. THIS SUBSCRIPTION AGREEMENT MAY NOT BE REPRODUCED IN WHOLE OR IN PART AND ITS USE FOR ANY PURPOSE OTHER THAN TO EVALUATE AN INVESTMENT IN THE SECURITIES IS NOT AUTHORIZED. NEITHER MAY THE CONTENTS OF THIS SUBSCRIPTION AGREEMENT BE COMMUNICATED TO ANY THIRD PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF IASO. THE RECEIPT OF THIS SUBSCRIPTION AGREEMENT CONSTITUTES THE AGREEMENT ON THE PART OF THE RECIPIENT TO THE FOREGOING. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE ii STATE AND FOREIGN SECURITIES LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE EXEMPTION UNDER THE SECURITIES ACT PROVIDED BY RULE iii INSTRUCTIONS Completing the Subscription Agreement Subscriptions to purchase Shares of IASO BioMed, Inc., incorporated under the laws of the State of Colorado, (the Company), should be submitted by: · Completing the information requested on the signature page to the Subscription Agreement and · Completing the Purchaser Questionnaire attached as Exhibit A. The securities will be offered only to accredited investors (as defined under Rule 501(a) of Regulation D under the Securities Act of 1933, as amended). The Securities will be offered solely under Rule 506(b) promulgated by the Securities and Exchange Commission and no general solicitations shall be made by the Company Delivery Instructions You should deliver the materials noted above to the Company, at 7eakview Avenue, Centennial, Colorado 80111, to the attention of Mr. Richard M. Schell. Upon acceptance, the Company will provide you with a countersigned signature page to the Subscription Agreement to retain for your records. If the Company rejects all or any part of a subscription, your Subscription Agreement and signature pages will be returned, together with any subscription payment you have made (without interest or deduction). Acceptance of Subscriptions The acceptance of subscriptions is at the discretion of the Company. The Company may require additional information prior to determining whether to accept a subscription. Subscription Payments Subscription payments should be made by certified or bank check payable to  IASO BioMed, Inc.  at the address of the Company noted above. Payments via wire transfer may be made pursuant to instructions provided in Exhibit B hereto. Additional Information For additional information or to have any questions answered, please contact Mr. Richard M.Schell, the Companys Chief Executive Officer, by telephone at (303) 912-5327. No prospective investor will be deemed to have purchased any Securities unless and until such time as all of the following conditions to closing have occurred: (1) a Subscription Agreement and (2) a Purchaser Questionnaire have been fully completed and duly and validly executed by such prospective investor, delivered to the Company, and this Subscription Agreement is accepted in writing by the Company and (3) the Purchase Price (as defined in the Subscription Agreement) shall have been paid in full. iv SUBSCRIPTION AGREEMENT Ladies and Gentlemen: The undersigned understands that IASO BioMed, Inc., incorporated under the laws of the State of Colorado (the  Company ), is offering units (each, a Unit) with each Unit consisting of one (1) share of common stock, par value $0.0001, of the Company (the  Common Stock  and a warrant (the Warrant) to purchase one (1) share of Common Stock, at an exercise price of $.01 per share, expiring three (3) years from the date hereof (the  Offering ) to the undersigned pursuant to the terms of this Subscription Agreement. The Unit, together with the Common Stock issued thereunder, the Warrant and the Common Stock issuable upon the exercise of the Warrant are referred to as the Securities).The undersigned further understands that (i)the Offering is being made without registration of the Securities under the Securities Act of 1933, as amended (the  Securities Act ), and is being made only to accredited investors (as defined in Rule 501(a) of Regulation D under the Securities Act) under an exemption available under Rule 506(b) of Regulation D, and (ii) the undersigned will not be deemed to have purchased any Units unless and until such time as all of the following conditions to closing have occurred: (A) this Subscription Agreement and such other supplemental subscription or stock purchase agreements or documentation as are requested by the Company have been duly and validly executed by the undersigned, delivered to the Company and accepted by the Company (B) the undersigned has completed and executed a Purchaser Questionnaire and (C)the Purchase Price for the Units shall have been paid in full. 1. Offering . The Company is offering to the undersigned the Units at a price of $.40 per Unit multiplied by the number of Units set forth next to the undersigneds name below (the  Purchase Price ). 2. Subscription . Subject to the terms and conditions hereof, the undersigned hereby irrevocably subscribes to purchase each Unit at the Purchase Price, and in accordance with the terms set forth above in Section 1, payable as described in Section4 hereof. The undersigned acknowledges that the Securities will be subject to restrictions on transfer as set forth in this Subscription Agreement, in the Companys Articles of Incorporation, and in such other supplemental subscription or stock purchase agreements or documentation as are requested by the Company and under the Securities Act. 3. Acceptance of Subscription and Issuance of Securities . It is understood and agreed that the Company shall have the right, at its sole and absolute discretion, to accept or reject this subscription, in whole or in part, for any reason and that the subscription is further subject to the conditions set forth in clause (ii) of the preamble paragraph hereof. Subscriptions need not be accepted in the order received, and the Units may be allocated among subscribers in the Companys sole and absolute discretion. Notwithstanding anything in this Subscription 1 Agreement to the contrary, the Company shall have no obligation to issue any of the Units to any person who is a resident of a jurisdiction in which the issuance of Securities to him, her or it would constitute a violation of the securities, blue sky or other similar laws of such jurisdiction (collectively referred to as the  State Securities Laws ). 4. The Closing . This Subscription Agreement, the Purchaser Questionnaire set forth in Exhibit A hereto, executed and completed in full, and the Purchase Price, by certified or bank check or wire transfer (please refer to Exhibit B), must be delivered by overnight mail, registered mail or by courier (with proof of delivery requested in each case) to the Company. 5. Closing Deliverables . If the Company accepts the undersigneds Subscription Agreement, the Company shall deliver an originally executed share certificate representing the purchased Units in exchange for the accepted Purchase Price to the undersigned to the address provided by the undersigned on the signature page to this Subscription Agreement. 6. Representations and Warranties of the Company . As of the Closing, the Company represents and warrants that: (a) Organization. The Company is duly organized, validly existing and in good standing under the laws of the State of Colorado, with full power and authority to conduct its business as it is currently being conducted and to own its assets. (b) Validity. The Securities, when issued and paid for, will represent validly authorized, duly issued and fully paid and non-assessable shares of common stock of the Company. (c) Authorization; Enforcement . The Company has the requisite corporate power and authority to enter into and to consummate the transactions contemplated by this Subscription Agreement and otherwise to carry out its obligations thereunder. The execution and delivery of this Subscription Agreement by the Company and the consummation by it of the transactions contemplated thereby have been duly authorized by all necessary action on the part of the Company and no further action is required by the Company in connection therewith. This Subscription Agreement has been (or upon delivery will have been) duly executed by the Company and, when delivered in accordance with the terms hereof, will constitute the valid and binding obligation of the Company enforceable against the Company in accordance with its terms, except as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws relating to, or affecting generally the enforcement of, creditors rights and remedies or by other equitable principles of general application. (d) No Conflicts . The execution, delivery and performance of this Subscription Agreement by the Company and the consummation by the Company of the transactions contemplated thereby do not and will not (i) conflict with or violate any provision of the Companys certificate or articles of incorporation, bylaws or other organizational or charter documents; (ii) conflict with, or constitute a default (or an event that with notice or lapse of time or both would become a default) under, or give to others any rights of termination, amendment, acceleration or cancellation (with or without notice, lapse of time or both) of, any 2 agreement, credit facility, debt or other instrument (evidencing a Company debt or otherwise) or other understanding to which the Company is a party or by which any property or asset of the Company is bound or affected; or (iii) result in a violation of any law, rule, regulation, order, judgment, injunction, decree or other restriction of any court or governmental authority to which the Company is subject (including federal and state securities laws and regulations), or by which any property or asset of the Company is bound or affected. (e) Filings, Consents and Approvals . The Company is not required to obtain any consent, waiver, authorization or order of, give any notice to, or make any filing or registration with, any court or other federal, state, local, foreign or other governmental authority or other Person in connection with the execution, delivery and performance by the Company of this Subscription Agreement, other than (i) filings required by state securities laws, (ii) the filing of a Notice of Sale of Securities on Form D with the Commission under Regulation D of the Securities Act and (iii) those that have been made or obtained prior to the date of this Subscription Agreement. (f) Material Proceedings . No action, suit, proceeding by or before any court or governmental agency, authority or body or any arbitrator involving the Company or any of its subsidiaries or any of its or their properties is pending or, to the knowledge of the Company, threatened, that could reasonably be expected to have a material adverse effect to the business, operations or financial condition of the Company (a  Material Adverse Effect .) (g) Tax Matters . The Company has filed all federal, state and local tax returns that are required to be filed by it or has requested extensions thereof and has paid all taxes required to be paid by it and any other assessment, fine or penalty levied against it, to the extent that any of the foregoing is due and payable, except for any such assessment, fine or penalty that is currently being contested in good faith. (h) Intellectual Property . The Company has sole and exclusive ownership of all right, title and interest in and to, or has a valid and enforceable right to use pursuant to written licenses, all patents, patent applications, other patent rights, trademarks, service marks, trade names, trade dress, designs, logos, copyrights, software, inventions, trade secrets, technology, domain names, know-how, processes, databases and other intellectual property, whether registered or unregistered and in any jurisdiction (collectively, the  Intellectual Property ) necessary for the conduct of, or used in, the Companys businesses, free and clear of all liens and encumbrances, and (1)to the Companys knowledge, there is no infringement or unauthorized use by third parties of any such Intellectual Property (with the definition of Intellectual Property in this clause excluding commercially available off-the shelf software); (2)there is no pending or, to the knowledge of the Company, threatened action, suit, proceeding or claim by any third party (including any governmental authority) challenging the validity, scope or enforceability of, or the Companys rights in and to, any such Intellectual Property; (3) the Company has employed and will continue to employ all efforts in its reasonable business judgment to protect, maintain and safeguard its 3 Intellectual Property rights, including the execution of appropriate nondisclosure and confidentiality agreements and (4) all issue fees, maintenance fees, annuities and other governmental fees required to maintain the Intellectual Property have been paid to date. (i) Foreign Corrupt Practices Act. None of the Company, or, to the Companys knowledge, any director, officer, agent, employee, consultant or affiliate of the Company or is aware of or has taken any action, directly or indirectly, that would result in a violation by any such persons of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations thereunder (the 
